Per Guriam.

As the respondent failed to except to the •sureties within the time allowed, the undertaking became perfect for the purposes of the appeal.
The reason advanced for the plaintiff’s failure to except to the sureties does not satisfy us that he should now be accorded an opportunity to examine them. If the circumstances of the sureties are, at any time after the execution of the undertaking, precarious, section 1308 of the Oode of Civil Procedure suggests a way for relief.
We believe the order of Special Term should be affirmed, •without costs.
Order affirmed.